           Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 1 of 31



                          OFFICE OF THE FEDERAL PUBLIC DEFENDER
                                  DISTRICT OF MARYLAND
                                         NORTHERN DIVISION
                                             TOWER II, 9th FLOOR
                                        100 SOUTH CHARLES STREET
                                     BALTIMORE, MARYLAND 21201-2705
                                              TEL: (410) 962-3962
                                             FAX: (410) 962-0872

JAMES WYDA                                                                         ELIZABETH G. OYER
FEDERAL PUBLIC DEFENDER                                                           SENIOR LITIGATION COUNSEL
                                           January 24, 2020

Via ECF Filing
Honorable George J. Hazel
United States District Judge
U.S. District Court for the District of Maryland
6500 Cherrywood Lane
Greenbelt, Maryland 20770

           Re:      United States v. Christopher Hasson, Criminal Case No. 19-cr-0096-GJH

Dear Judge Hazel:

        We write to respond to certain issues raised in the Government’s Memorandum in Aid of
Sentencing (Dkt. No. 104). The government’s request for a 25-year sentence, in a case in which
no dangerous actions were taken and no harm to life or limb was caused, is shocking and
unprecedented. To impose such an excessively harsh sentence on a decorated veteran with a
previously unblemished record would be unlawful and unconscionable. For reasons that are
addressed in our initial filing, and discussed further below, we urge the Court to reject the
government’s false and speculative narrative that Mr. Hasson was planning a terrorist attack and
to sentence him in proportion to the offenses of conviction.

      I.         The Government’s Theory that Mr. Hasson Was Training for a Sniper Attack Is
                 False and Unsupported.
        The government alleges for the first time in its sentencing memo that Mr. Hasson was
training himself to be a sniper during the period leading up to his arrest. That allegation is flatly
untrue and relies on mischaracterizations and selective use of evidence. The Court should reject
this theory, for multiple reasons.

       First, the government repeatedly asserts, without support, that the Bergara rifle that Mr.
Hasson purchased on December 30, 2017 was a “sniper rifle.” That is just not true. The rifle in
question is a Bergara B14 HMR (Hunting and Match Rifle). 1 This rifle is designed for hunting
and competition (“match”) shooting. As explained by the manufacturer in the marketing materials:

1
    See Govt’s Sentencing Memo, Dkt. No. 104 (Ex. 18, p.3).
           Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 2 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 2

“The Bergara Hunting and Match Rifles are built to offer a rifle for both hunters and competition
shooters that can perform incredibly in either situation.” 2 The rifle is not a high-end precision
rifle, but rather a mid-range rifle favored as a good value. As the manufacturer describes: “this
rifle delivers a level of quality and performance that is unmatched in its price range.” 3 This rifle,
which is commercially available for $949, is described by retailers as “[c]ombin[ing] match-grade
precision and big-game-dropping power.” 4 The Bergara B-14 HMR rifle has won numerous
awards, including Field and Stream’s “Best Bargain” rifle in 2017, as well as Outdoor Life’s
“Editor’s Choice” award in 2017. 5 There is absolutely no evidence whatsoever that this is a rifle
used by snipers, or any other military or law enforcement personnel, or anyone other than
recreational shooters.

        Second, the government mischaracterizes Mr. Hasson’s intended uses for the Bergara rifle.
The government suggests that Mr. Hasson intended to become a sniper because (1) he made some
notes that appeared to be a “sniper log”; and (2) he conducted some searches related to calculating
distances for precision shooting. These allegations drastically misunderstand and mischaracterize
the evidence.

       What the government omits entirely is that Mr. Hasson, a longtime recreational gun
enthusiast, was—during the same time period he was allegedly training as a sniper—exploring
competition shooting. His internet search history reflects that he was focused on sport-shooting
events occurring at the Quantico Shooting Club, located on the U.S. Marine Corps base in
Quantico, Virginia. According to the Club’s webpage, which Mr. Hasson visited on February 20,
2018:

          We offer many opportunities for the shooting enthusiast. If you are a new shooter,
          we can assist you with instruction in the fundamentals. For the more experienced
          marksman, our club hosts rifle, pistol, and shotgun competitions and advanced




2
 See Bergara Product Overview, https://www.bergara.online/us/rifles/b14/hmr-rifle (attached as
Exhibit 9).
3
    Id.
4
 See Cabela’s (gun retailer) website, https://www.cabelas.com/product/BERGARA-HMR-
MOLDED-BOLT-ACTION-RIFLE/2463726.uts.
5
    See Exhibit 9 (Bergara Product Overview).
              Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 3 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 3

          marksmanship training. Like our Marine hosts, we are committed to marksmanship
          and excellence. 6

       Google location data shows that Mr. Hasson visited the Quantico shooting club in person
one time, on Saturday, February 17, 2018. 7 In addition, Mr. Hasson explored all of the basics of
the Quantico Shooting Club online, accessing the registration, FAQs, and other sections of the
website. 8 Mr. Hasson also thoroughly explored the competition offerings on Quantico Shooting
Club’s website. He accessed pages entitled “Rifle Events,” “Calendar,” “CMP EIC Match Range
3,” and “Steel Challenge,” among others. 9 “CMP EIC” matches are Excellence-in-Competition
matches run by the Civilian Marksmanship Program. 10 “Steel Challenge” matches are
competitions hosted around the country by the Steel Challenge Shooting Association. 11 Mr.
Hasson also accessed the webpage for the U.S. National Rifle Team. 12 All of this internet activity
occurred on February 20, 2018. 13

         Consistent with his interest in competition shooting matches, Mr. Hasson searched Google
for “308 match grade ammo” on January 30, 2018. Relatedly, he searched Bing for “competition
rifle sights” on February 26, 2018. 14

        The government omits all of these searches related to match shooting, yet references other
searches Mr. Hasson conducted on February 20, 2018 (the very same day as the shooting-club
activity), related to “subsonic” and “frangible” bullets. See Dkt. No. 104, at 18. Plainly, the
government has cherry-picked what fits its theory and ignored everything else. The government
also fails to state that there is no evidence whatsoever that Mr. Hasson ever purchased frangible or
subsonic bullets. They were not identified among the diverse array of ammunition seized from
Mr. Hasson’s home. There are no records—among the vast quantity of records collected and

6
    See Quantico Shooting Club website, https://quanticoshootingclub.com (attached as Exhibit 10).
7
    See Exhibit 11.
8
    See Exhibit 12.
9
    See id.
10
  The particulars of these matches are described on CMP’s website. See http://thecmp.org/wp-
content/uploads/Guidelines-for-Conducting-EIC-Matches.pdf.
11
     More information and match offerings are provided on SSCA’s website. See https://scsa.org.
12
     See Exhibit 12.
13
     See id.
14
     See id.
          Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 4 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 4

reviewed—indicating that he ever purchased such bullets. The government’s theory that these
searches are indicative of plans for a sniper attack is simply not based in fact.

         Third, the government conspicuously fails to explain that the types of information Mr.
Hasson was searching for online are commonly used by recreational sport shooters for purposes
of improving marksmanship. Techniques about how to calculate distance and tips for improving
a rifle’s accuracy are widely and readily available in online guides and forums. These guides are
popularly used by recreational gun users for entirely lawful purposes. 15 Indeed, the “sniper and
sharpshooter forum” for which Mr. Hasson registered has over 43,000 members and over 450,000
posts. 16 And in 2017, when Mr. Hasson joined that forum and purchased the Bergara HMR rifle,
“[p]recision shooting at extreme distance” was described by Guns & Ammo magazine as “arguably
the biggest trend in the shooting sports.” 17 Although this may not be obvious to those who are not
gun enthusiasts, there is absolutely nothing nefarious or unusual about the pastime of long-range
target shooting.

        Fourth, the government’s theory that Mr. Hasson was training for a sniper attack makes
no sense in light of the timing of the supposed sniper-related activity. All of the searches and other
activity that the government references occurred between December 2017 and February 2018. See
id. at 12-18. That was a year before Mr. Hasson’s arrest. For a full year thereafter, there is no
evidence whatsoever that he was pursuing sharpshooting or engaged in any sniper-related training.
Thus, the government’s theory that he was preparing for an attack at the time of his arrest simply
does not hold up to the facts. After the one trip to Quantico in February 2018, Mr. Hasson
abandoned the sharpshooting competition pursuit (as he did with many other short-lived hobbies
and interests). He never shot the Bergara rifle again, nor did he continue to research precision
shooting techniques. Plainly, he was not training for a terrorist attack on Base at Quantico.



15
   Countless examples of these types of guides are available online, in magazines, and in book
form. A couple of examples are: Guns & Ammo Magazine, “Long Range Shooting Tips” (Mar.
29, 2017), available at https://www.gunsandammo.com/editorial/long-range-shooting-
tips/248274; Ballistic Precision Magazine, “Everything You Need to Know to Get Started with
Long-Range Shooting” (May 1, 2018), available at https://www.ballisticmag.com/2018/05/01/
getting-started-long-range-shooting.
16
     See https://www.sniperforums.com (attached as Exhibit 13).
17
   Guns & Ammo Magazine, “Long Range Shooting Tips” (Mar. 29, 2017), available at
https://www.gunsandammo.com/editorial/long-range-shooting-tips/248274.
         Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 5 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 5

        That Mr. Hasson only used the Bergara once is corroborated by the notebook that the
government misleadingly refers to as Mr. Hasson’s “sniper data book.” Dkt. No. 104, at 14.
Almost the entire notebook is empty, containing only a single half-page of notes, from a single
session at the shooting range. See id. (Ex. 20). Even the government’s own FBI sniper source
describes Mr. Hasson’s notes as “consistent with a day’s training on a precision rifle.” See id. at
14 (emphasis added). We ask that the government make available the complete notebook at
sentencing (which is in the custody of the FBI, where it has been reviewed by defense counsel),
so the Court can see the full context in which these brief notes were made.

         Finally, the terminology that the government uses throughout its memo is inaccurate and
misleading. Throughout the gun industry, the term “sniper” is loosely and widely used to describe
characteristics that are just as consistent with long-range sport shooting as with shooting human
targets. Nevertheless, the government uses only the term “sniper”—presumably because it sounds
scary and nefarious—to describe those techniques and methods. This is misleading. Indeed, even
the government’s own anonymous sniper source expressly acknowledges as much. That individual
uses the terms “long-range marksman,” “expert marksman,” and “precision marksman,” alongside
sniper, in his or her commentary. See id. at 16-17. For example, the individual states that the
ballistics calculator spreadsheet Mr. Hasson sent himself “contains critical enablers to the long-
range marksman or sniper.” Dkt. No. 104, at 16 (emphasis added). He/she also says that recording
shooting data, like Mr. Hasson did one time, is “consistently practiced by snipers and expert
marksman.” Id. (emphasis added). Similarly, he/she states that the data collected on the so-called
“sniper data sheets” in fact “represent data commonly used by a precision marksman or sniper.”
Id. (emphasis added). This individual—who is purportedly an FBI-trained professional—
expressly acknowledges that the information that Mr. Hasson researched and recorded was just as
plausibly useful to a sportsman as to a so-called sniper.

        For all of these reasons, together with the information set forth in our initial sentencing
memo, we urge the Court to reject the government’s erroneous theory that Mr. Hasson was training
for a sniper attack.

   II.     The Court Should Disregard the Purported Commentary of the Unidentified FBI
           Sniper Referenced in the Government’s Filing.
        In advancing its sniper-training theory, the government attempts to smuggle in what is
functionally expert testimony in the form of block quotes from an undisclosed individual who
it says is an FBI sniper. This reliance on a “secret witness” who is unavailable for cross-
examination is plainly impermissible. All of the passages of the government’s sentencing
           Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 6 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 6

memo purportedly reflecting the analysis of this secret witness should be stricken from the
record.

       While the Court generally may consider relevant evidence at sentencing without regard
to its admissibility at trial, the Fourth Circuit has long recognized that “there are . . .
constitutional limitations on the generally broad scope of information a court may consider at
sentencing.” United States v. Nichols, 438 F.3d 437, 440 (4th Cir. 2006) (ellipsis in original).
Like all defendants, Mr. Hasson has “a due process right to be sentenced only on information
which is accurate.” Id.; see also United States v. Gentry, 941 F.3d 767, 788 (5th Cir. 2019)
(“Sentences based upon erroneous and material information or assumptions violate due
process.”).

        The Court therefore may consider only information that “has sufficient indicia of
reliability to support its accuracy.” United States v. Wilkinson, 590 F.3d 259, 269 (4th Cir.
2010) (citing U.S.S.G. § 6A1.3(a)). If the proffered evidence “lacks sufficient indicia of
reliability, then it is error for the district court to consider it at sentencing—regardless of
whether the defendant objects or offers rebuttal evidence.” United States v. Fields, 932 F.3d
316, 320 (5th Cir. 2019); see also § 6A1.3(a) cmt. (“Unreliable allegations shall not be
considered.”).

        The unsworn testimony from the unnamed FBI sniper bears none of the hallmarks of
reliability. Although expert evidence admitted during sentencing does not need to meet the
standards set forth in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), it
must nevertheless be “reasonably reliable.” United States v. Malone, 828 F.3d 331, 337 (5th
Cir. 2016). The government’s one-sentence description of the unnamed FBI agent’s
experience fails to meet this standard. 18 The government does not provide any specific
information about the agent’s education, training, professional affiliations, prior experience in
firearms investigations, prior experience as an expert witness, or prior involvement in the
instant case.

       Worse still, the government fails to proffer even the sniper’s name, making it
impossible for Mr. Hasson to investigate or challenge the agent’s credentials or conclusions.
“[T]he sentencing court may not rely on factual information from sources not disclosed to the
defendant. To do so would deprive the defendant of his opportunity to explain and rebut any
claimed errors in the information.” United States v. Linton, 17 F. App’x 203, 205-06 (4th Cir.
2001) (unpublished); United States v. Young, Crim. No. ELH-13-151 (#25), 2018 WL

18
     Dkt. No. 104 at 13 n.3.
             Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 7 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 7

1426501, at *9 (D. Md. Mar. 22, 2018) (“[W]here the sentencing judge relies upon prejudicial
hearsay information, the accuracy of which is questioned, fundamental fairness requires that a
defendant be given at least some opportunity to rebut that information.” (quoting United States
v. Harris, 558 F.2d 366, 374 (7th Cir. 1977))). That reasoning has even greater applicability
where, as here, the government offers opinion evidence, the reliability of which is based solely
on the credibility of an undisclosed source.

        The government also fails to provide any information about the bases for the
anonymous witness’s conclusions. The government cites or quotes its purported sniper expert
no fewer than nine times. 19 The sniper opines on the meaning of specific internet search terms,
the purpose of Mr. Hasson’s internet searches, and the significance of Mr. Hasson’s journal
entries, other writings, and data—all without providing any bases for the witness’s opinion.
And rather than provide a full report, the government’s memorandum includes only excerpts
and summaries of its communications with this individual. Other courts have rejected such
unfounded expert opinion. See, e.g., United States v. Sadler, CR. No. 88-10055, 1989 WL
201203, at *2 (D. Idaho, Oct. 2, 1989) (refusing to consider abstract of doctor’s expert opinion
contained in postal inspector report where report failed to lay a foundation sufficient to
establish doctor’s expertise and did not indicate whether the doctor’s opinions were held with
“a reasonable degree of medical certainty”). This Court should do the same.

      III.     The Court Should Reject the Government’s Proposed Guidelines Enhancements,
               Which Are Unsupported by Fact or Law.
               A.    The Terrorism Enhancement Does Not Apply and the Government
                     Should Not Be Permitted to Use It to Circumvent Basic Due Process.
        The government seeks to ratchet up Mr. Hasson’s sentencing exposure in a way that is
grossly disproportionate to the offenses of conviction by asking the Court to apply the
terrorism enhancement found at U.S.S.G. § 3A1.4. In effect, the government is attempting to
do an end-run around the standard of proof beyond a reasonable doubt and the right to a jury
trial by shoehorning into a Guidelines factor conduct that it does not have enough evidence to
charge. The government is effectively putting Mr. Hasson on trial for terrorism offenses
without ever charging him with any such offense and without affording him the basic rights
and opportunities to defend himself that would be associated with a fair trial in our system of
justice. The government then seeks to use this massive, tail-wagging enhancement as a
rationale for sentencing Mr. Hasson to more than five times what the Guidelines would

19
     Dkt. No. 104 at 13-18.
        Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 8 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 8

otherwise call for. No court has ever applied § 3A1.4 in the broad and draconian fashion that
the government is seeking. Indeed, even the government’s request for application of this
enhancement, under these circumstances, is unprecedented. We urge the Court not to go out
on the very frail limb that the government has erected here, and not to take the drastic, harsh,
and fundamentally unfair measure of punishing Mr. Hasson for terrorism crimes that have not
been charged—because they never occurred. Basic principles of fairness and due process in
our criminal justice system, together with the text and application of the guideline, require the
Court to reject the government’s effort to apply § 3A1.4 here.

        Section 3A1.4 instructs that “[i]f the offense is a felony that involved, or was intended
to promote, a federal crime of terrorism,” courts should (1) increase the offense level by 12
levels, or to a minimum of 32, and (2) place the defendant in criminal history category (CHC)
VI. U.S.S.G. § 3A1.4. For purposes of the enhancement, “‘federal crime of terrorism’ has the
meaning given that term in 18 U.S.C. § 2332b(g)(5).” Id. cmt. n.1. That statute, in turn,
defines a federal crime of terrorism as an offense that (1) “is calculated to influence or affect
the conduct of government by intimidation or coercion, or to retaliate against government
conduct,” and (2) is a violation of certain enumerated statutes. § 2332b(g)(5). The first part
of this definition is known as the terrorism enhancement’s “specific intent requirement.”
United States v. Chandia, 514 F.3d 365, 376 (4th Cir. 2008).

        A felony can qualify for the enhancement in two ways: if it “involved” a federal crime
of terrorism, or if it “was intended to promote” a federal crime of terrorism. Although the
Fourth Circuit has not parsed the meaning of these two prongs, other courts have held “a
defendant’s offense ‘involves’ a federal crime of terrorism when his offense includes such a
crime, i.e., the defendant committed, attempted, or conspired to commit a federal crime of
terrorism.” United States v. Awan, 607 F.3d 306, 313 (2d Cir. 2010); see also United States v.
Graham, 275 F.3d 490, 516 (6th Cir. 2001) (“[T]he word ‘involved’ signifies that a defendant’s
offense included a federal crime of terrorism; in other words, that a defendant committed,
attempted, or conspired to commit a federal crime of terrorism.”). By contrast, “an offense is
‘intended to promote’ a federal crime of terrorism when the offense is intended to help bring
about, encourage, or contribute to a federal crime of terrorism.” Awan, 607 F.3d at 314; see
also United States v. Fidse, 778 F.3d 477, 481 (5th Cir. 2015) (“[A] nonenumerated offense
qualifies for the enhancement if it was intended to promote—that is, was intended to
encourage, further, or bring about—a federal crime of terrorism.”).

      “[T]he government bears the burden of proof” when it seeks application of the terrorism
enhancement. United States v. Elshinawy, No. 16-cr-009, 2018 WL 1521876, at *3 (D. Md.
           Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 9 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 9

Mar. 28, 2018) (collecting cases). Here, the government does not rely on the “involved” prong.
Instead, it claims Mr. Hasson’s felonies were “intended to promote” a violation of 18 U.S.C.
§ 351, which prohibits killing or kidnapping members of Congress, Cabinet secretaries,
presidential candidates, Supreme Court justices, and other high-ranking federal officials. 20

       The government is mistaken. The terrorism enhancement does not apply to cases, like
this one, in which no one—neither the defendant himself nor anyone else—commits, attempts
to commit, or conspires to commit a crime of terrorism. And even if it did, Mr. Hasson had
no intent to promote a crime of terrorism. As Dr. Stephen Hart’s report explains, the evidence
“does not support the government’s theory that Mr. Hasson intends (or intended) to commit
acts dangerous to human life or that he is (or was) a domestic terrorist.” 21 Moreover, even
assuming Mr. Hasson intended to promote an offense enumerated in § 2332b(g)(5), the
government has not borne its burden of showing that that offense was “calculated to influence
or affect the conduct of government by intimidation or coercion, or to retaliate against
government conduct.”
                 1. The enhancement does not apply unless someone—either the defendant
                    or another person—commits, attempts, or conspires to commit a crime
                    of terrorism, which did not occur here.
        The government argues § 3A1.4 applies because Mr. Hasson might one day have used
the firearms underlying his felony convictions to assassinate unspecified politicians or
Supreme Court justices. According to the government, § 3A1.4(a)’s “intended to promote”
prong is satisfied anytime a defendant does anything to lay the groundwork for an
undetermined crime of terrorism that he might, potentially, commit at some unknown time in
the future. The government cites no case applying this “but for” principle to § 3A1.4(a), and
Mr. Hasson is aware of none.

        Instead, courts treat the “intended to promote” language as covering conduct by which
a defendant aids other people in committing, attempting to commit, or conspiring to commit a
crime of terrorism. In Awan, for instance, the Second Circuit held that “[u]nder the ‘intended
to promote’ prong, . . . so long as the defendant’s offense was intended to encourage, further,
or bring about a federal crime of terrorism as statutorily defined, the defendant himself does
not have to commit an offense listed in § 2332b(g)(5)(B), and the defendant’s offense need not
itself be ‘calculated’ as described in § 2332b(g)(5)(A).” 607 F.3d at 314. The court supported
this view by noting that the purpose of § 3A1.4(a)’s “intended to promote” language is to
sweep in terrorism crimes committed by others: “If an offense cannot be ‘intended to promote’

20
     Dkt. No. 104, at 49-50.
21
     Dkt. No. 100, at 2.
       Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 10 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 10

a federal crime of terrorism unless the defendant himself committed one of the crimes specified
in § 2332b(g)(5)(B) or committed a crime that was itself calculated to influence, affect, or
retaliate against government conduct as required by § 2332b(g)(5)(A), § 3A1.4 would not
apply to defendants who clearly ‘intend to promote’ federal crimes of terrorism committed
by other persons.” Id. at 315 (emphasis in original). Therefore, the court concluded, the
government can carry its burden under § 3A1.4 by showing that a defendant’s “crimes and
relevant conduct were intended to promote a federal crime of terrorism committed or to be
committed by other individuals.” Id. (emphasis added).

        Likewise, the Sixth Circuit held in Graham that “[a] defendant who intends to promote
a federal crime of terrorism has not necessarily completed, attempted, or conspired to commit
the crime.” 275 F.3d at 516. This interpretation of “intended to promote,” the court wrote, “is
in harmony with the fact that, pursuant to U.S.S.G. § 1B1.3, a defendant’s base offense level
may be adjusted for acts which the defendant did not necessarily commit but were committed
by others in furtherance of a jointly undertaken criminal activity with the defendant and were
reasonably foreseeable to the defendant in connection with that activity. These acts are not
necessarily the same as those for which the defendant may be held liable as a principal,
accomplice, or conspirator.” Id. at 516-17 (emphasis added); see also, e.g., United States v.
Jumaev, No. 12-cr-00033-JLK, 2018 WL 3490886, at *6 (D. Colo. July 18, 2018) (“To fall
within the ‘intended to promote’ prong, Mr. Jumaev must have committed his offenses with
the intent to help bring about, encourage, or contribute to another person’s commission of a
federal crime of terrorism.” (emphasis added)).

        In other words, § 3A1.4’s “intended to promote” prong covers defendants who assist
other people in committing, attempting to commit, or conspiring to commit a crime of
terrorism. The defendant himself need not commit, attempt to commit, or conspire to commit
such a crime, but someone must do so. This interpretation of § 3A1.4 accords with the well-
established requirement that “relevant conduct under the Guidelines must be criminal
conduct.” United States v. Jinwright, 683 F.3d 471, 484 (4th Cir. 2012). A different rule—
e.g., one that allowed relevant conduct to be founded on any acts that were merely “non-
benign”—would sweep in too broad, and too unpredictable, a range of activity:

       if conduct which is not illegal may be relevant conduct because it is “not
       benign,” this approach would involve sentencing courts in the impossibly
       subjective task of determining the relative “benignness” of various legally
       permissible acts, and would allow individuals to be punished by having their
          Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 11 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 11

         guideline range increased for activity which is not prohibited by law but merely
         morally distasteful or viewed as simply wrong by the sentencing court.

United States v. Dove, 247 F.3d 152, 155 (4th Cir. 2001).

        To avoid this state of affairs, the Fourth Circuit has squarely held that “relevant conduct
under the Guidelines must be criminal conduct.” Id. Thus the § 3A1.4 terrorism enhancement
can apply only if somebody—either the defendant or someone to whom he provides
assistance—actually commits, attempts to commit, or conspires to commit “criminal conduct,”
namely a “federal crime of terrorism.” It is not enough that the defendant takes some “non-
benign,” though non-criminal, action that might allow him, at some unknown time in the
future, to commit a crime of terrorism. Such non-criminal activity cannot qualify as relevant
conduct under the Guidelines and is therefore too attenuated to support the terrorism
enhancement.

        The opinion in United States v. Shehadeh, No. 1:10-CR-1020-ENV, 2013 WL 6049001
(E.D.N.Y. Nov. 14, 2013), is instructive. During an interview with U.S. Army recruiters, the
defendant in that case claimed he had traveled outside the United States only once, to Israel,
when in fact he had also made an undisclosed trip to Pakistan. 22 The defendant was indicted
on and convicted of three counts of making false statements, based on different interviews. 23
In its sentencing memorandum, the government asked the district court to apply the § 3A1.4
enhancement, arguing the defendant’s deception of the Army recruiter was “intended to
promote” an “attempt to kill or do serious bodily harm to United States soldiers on the
battlefield overseas,” in violation of a statute enumerated in the “federal crime of terrorism”
definition. 24 This request was based on evidence that the defendant had told a friend that he
wished to wage jihad against U.S. military forces, and that he hoped to join the U.S. Army so
he would be deployed to a war zone where he could murder American troops. 25

       The district court declined to apply the terrorism enhancement. The court wrote that
“while [the defendant’s] attempt to join the Army for malevolent purposes was real, his
conduct in doing so was simply too remote from an attack on American soldiers abroad to

22
  United States v. Shehadeh, No. 1:10-cr-01020-ENV (Oct. 21, 2010 E.D.N.Y.), ECF No. 1
(Complaint) at 8.
23
     Shehadeh, ECF Nos. 12 (Indictment), 153 (Verdict).
24
     Shehadeh, ECF No. 164 at 6 (citing 18 U.S.C. § 2332).
25
     Shehadeh, ECF No. 1 at 11-12.
          Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 12 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 12

qualify as conduct warranting the § 3A1.4 enhancement.” Shehadeh, 2013 WL 6049001, at
*2. “At bottom,” the court wrote, “the only offenses the government claims [the defendant]
was ‘promoting’ were those he wanted to commit himself.” Id. Laying the groundwork for
one’s own possible future crimes cannot satisfy the “intended to promote” standard, which
requires more than preparatory steps far removed from actual commission of a crime. Id. Thus
the Shehadeh defendant’s attempt to join the Army “d[id] not constitute ‘promoting’ [homicide
against United States nationals outside of the United States] as that term is used in § 3A1.4 of
the guidelines.” Id. As the court explained: “Thanks to the diligence of federal agents and
NYPD officers, [the defendant] never got to enlist, much less got close to the completion of
training and deployment overseas. What he did, as opposed to what he hoped to do, could not
be characterized as conduct sufficient to have been ‘intended to promote’ the overseas murder
of Americans or any other ‘federal crime of terrorism.’” Id.

       The same is true here. Mr. Hasson’s possession of firearms is “simply too remote”
from any possible assassination he might, theoretically, have carried out at some unknown
future time. Id. Like the defendant in Shehadeh, Mr. Hasson did not even “get close” to
committing a crime of terrorism. Id. The actions the government cites to support the § 3A1.4
enhancement—Googling “most liberal senators,” researching whether Supreme Court justices
receive Secret Service protection, musing in a deleted email about the need to select as yet
unidentified targets, etc.—indicate, at most, that Mr. Hasson considered the possibility of
committing a crime someday. 26 But “[w]hat [Mr. Hasson] did, as opposed to what he hoped
to do, could not be characterized as conduct sufficient to have been ‘intended to promote’”
assassination of a federal official. Id. The government cannot carry its burden under § 3A1.4.

                 2. Mr. Hasson did not intend to commit acts of violence.

        Even assuming that preparatory actions remote in time, untethered to any specific plan
to commit a crime, can satisfy § 3A1.4’s “intended to promote” prong, the Court should decline
to apply the terrorism enhancement because there was no realistic probability that Mr. Hasson
was going to resort to violence. As explained in our sentencing memorandum, Dr. Stephen
Hart, a psychologist and internationally renowned expert in the field of risk-of-violence
assessment, conducted an extensive evaluation of Mr. Hasson to determine whether he posed
a threat to others. Dr. Hart reviewed “pleadings and investigative reports related to the index
offenses, Mr. Hasson’s computer contents and Internet activity, Mr. Hasson’s military records,
summaries of interviews with numerous collateral informants, and character letters prepared

26
     Dkt. No. 104, at 50.
           Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 13 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 13

in advance of Mr. Hasson’s sentencing,” as well as “a mental health assessment of Mr. Hasson
conducted by a forensic psychologist, a substance use assessment conducted by a behavioral
pharmacologist, and personal interviews with Mr. Hasson conducted by [Dr. Hart].” 27

        Based on this exhaustive investigation, Dr. Hart concluded the evidence “does not
support the government’s theory that Mr. Hasson intends (or intended) to commit acts
dangerous to human life or that he is (or was) a domestic terrorist.” 28 It is Dr. Hart’s opinion
that “Mr. Hasson does not pose a risk of serious violence, including but not limited to murder
and terrorism, either currently or in the foreseeable future.” 29 According to Dr. Hart, the
offenses of conviction “did not have an underlying violent motivation,” and Mr. Hasson “was
not on what is sometimes referred to in the field of violence risk (threat) assessment as the
‘path to intended violence.’” 30 Dr. Hart reviewed the internet searches the government cites
and determined that the violent ideation in those searches “did not reflect an intent or plan to
commit violence.” 31 Rather, Mr. Hasson’s violent ideation “was compensatory in nature”—a
way “to cope with [the] perception” that “the world [is a] place full of threats.” 32 Dr. Hart
wrote in his report that “[c]ompensatory violent ideation may reasonably be considered
grounds for concern about a person’s adjustment but is not at all specifically characteristic or
indicative of . . . violence.” 33 Therefore, Dr. Hart concluded, “[t]here is no plausible scenario
whereby Mr. Hasson engages in violence that might threaten public safety or public order,
including but not limited to mass casualty attacks or domestic terrorism.” 34

        Because Mr. Hasson had no plan or intent to engage in violence, his firearm and silencer
possession cannot be “a felony that . . was intended to promote” a crime of terrorism. U.S.S.G.
§ 3A1.4(a). It is simply not “plausible” that Mr. Hasson would ever actually have assassinated,
or attempted to assassinate, a member of Congress, Supreme Court justice, or other federal
official, and thus his gun possession was not “intended to promote” such a crime. Rather than

27
     Dkt. No. 100-6 (Hart Report), at 3.
28
     Id. at 4.
29
     Id.
30
     Id. at 9.
31
     Id. at 11.
32
     Id. at 11-12.
33
     Id. at 12.
34
     Id.
          Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 14 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 14

indicating an intent to promote a crime of terrorism, Mr. Hasson’s offenses of conviction
simply reflect a lifelong interest in collecting firearms. Mr. Hasson has owned and used
firearms his whole adult life, and has bought, sold, and traded firearms for many years, since
well before the events detailed in the government’s sentencing memorandum. He enjoys
shooting recreationally and even kept a makeshift firing range at his former home in North
Carolina. 35

          In these circumstances, the § 3A1.4 terrorism enhancement does not apply.

                 3. Mr. Hasson did not intend to influence government conduct or retaliate
                    against the government.
        The terrorism enhancement is inapplicable for another reason. For the enhancement to
apply, the government must show that “[a defendant’s] actions were ‘calculated to influence
or affect the conduct of government by intimidation or coercion, or to retaliate against
government conduct.’” United States v. Hassan, 742 F.3d 104, 149 (4th Cir. 2014) (quoting
§ 2232b(g)(5)(A)). To decide this question, courts ask whether a defendant has engaged in
conduct that “convincingly demonstrate[s] his intent to participate in conduct calculated to
influence or affect government.” Id. at 150 (finding standard satisfied based on, inter alia,
defendant’s travels to Middle East to “engage in violent jihad”). Thus application of the
enhancement is appropriate where, for instance, a defendant’s “conduct [goes] beyond words
to actions.” Id.

        The government has not shouldered its burden of establishing “specific intent” in this
case. Id. at 148. The government does not dispute that Mr. Hasson did not actually commit,
attempt to commit, or conspire to commit a “[f]ederal crime of terrorism,” such as assassination
of high-ranking federal officials. Rather, it cites two pieces of evidence that supposedly
establish Mr. Hasson’s “motive and intent to influence or affect the conduct of the
government,” id. at 149: (1) a letter he wrote advocating the establishment of a white-
nationalist homeland in the Northwest, and (2) a deleted email in which Mr. Hasson talks about
provoking police violence. 36 As explained above, Dr. Hart concluded, based on a thorough
evaluation of Mr. Hasson’s background and the discovery in this case, that there is no basis
for the government’s theory that “Mr. Hasson intends (or intended) to commit acts dangerous



35
     Dkt. No. 100 (Defense Sentencing Memorandum), at 17.
36
     Dkt. No. 104, at 50-51.
          Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 15 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 15

to human life.” 37 The statements in Mr. Hasson’s letter and email were “compensatory in
nature, a way to regulate [his] emotional state or self-concept in response to actual or perceived
external threats.” 38 Accordingly, they do not establish a “specific intent.” Id.

       More important, even if those statements were “adaptational in nature”—i.e., “a way to
plan and rehearse the perpetration of violence” 39—they would still fall well short of
demonstrating that Mr. Hasson had an “intent to participate” in conduct calculated to influence
or affect government. Id. at 150. Mr. Hasson never took any concrete steps toward
assassinating a federal official: he did not select a specific target, pick a date or time to commit
the crime, identify a location for its commission, choose which weapons he would use, decide
what demands, if any, he would make in connection with the assassination, or do anything else
remotely suggesting he actually intended to go forward with his supposed plan. His conduct,
in short, did not “[go] beyond words to actions.” Id.

        Nor is there any reason to believe that, if Mr. Hasson had attempted to assassinate a
member of Congress, he would have done so in order to “intimidate and coerce the Government
into allowing the creation of a white refuge in the Northwest United States.” 40 Without
knowing the specifics of Mr. Hasson’s hypothetical plot—such as whom he intended to kill or
how he intended to do it—it is impossible to know whether the assassination would have been
calculated to achieve that purpose, as opposed to some other purpose. 41

        Pointing to United States v. Elshinawy, 781 F. App’x 168 (4th Cir. 2019) (unpublished),
the government argues it is irrelevant that Mr. Hasson “did not have a specific plan.” 42 The
defendant in Elshinawy pled guilty to conspiring to provide material support to a foreign
terrorist organization, as well as providing and attempting to provide material support. 781 F.
App’x at 171-72. Among other things, the defendant had pledged his allegiance to ISIS and


37
     Dkt. No. 100-6, at 4.
38
     Id. at 11 (emphasis omitted).
39
     Id. (emphasis omitted).
40
     Dkt. No. 104 at 50-51.
41
   The difficulty of determining the purpose of a crime that no one—neither the defendant nor his
associates—ever committed, attempted to commit, or conspired to commit provides further
support for the view that § 3A1.4’s “intended to promote” prong is limited to situations in which
a crime, an attempt, or a conspiracy actually occurs. See supra, Part I.A.
42
     Dkt. No. 104, at 50 n.29.
       Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 16 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 16

asked a friend to communicate that pledge to ISIS’s leader; received cash transfers from ISIS,
which he used to purchase a laptop, a private network, and multiple cellphones; and told a
friend to listen to speeches by an ISIS spokesman urging followers to launch attacks in western
countries. Id. at 170-71. The district court applied § 3A1.4, and the defendant appealed,
arguing the government “failed to prove the specific intent prong of the Guidelines’
definition.” Id. at 173.

       In affirming, the Fourth Circuit rejected the defendant’s argument that the “calculated”
requirement in § 2232b(g)(5)(A) was not met because he had not personally formulated a
specific plan to launch attacks:

       Elshinawy argues, however, that the terrorism enhancement doesn’t apply to
       him because the record shows only his “generalized commitment to conduct an
       unspecified attack,” and no “actual plan” to affect or retaliate against
       government conduct. Appellant’s Br. at 17. That’s beside the point. Elshinawy
       has admitted providing material support to ISIS by pledging his services, buying
       equipment, and accepting cash. The terrorism enhancement hinges on
       what those acts were calculated to accomplish—not some other acts he may or
       may not have been planning. And, as the district court found, the evidence
       strongly indicates that the purpose of Elshinawy’s material support was to
       advance ISIS’s goals of avenging perceived mistreatment of Muslims by the
       United States and its allies.

Id. at 175 (emphasis in original).

        Elshinawy does not help the government. The opinion in that case was grounded in the
general rule that “the government may prove the requisite intent with evidence that a defendant
gave material aid to a foreign terrorist group knowing and supporting that group’s goals of
coercing or avenging government conduct.” Id. at 174. That is, if someone knows that a
particular group is dedicated to “influenc[ing] or affect[ing] the conduct of government by
intimidation or coercion, or to retaliat[ing] against government conduct,” as ISIS is, then
providing material support to that group is necessarily “calculated” to achieve those ends,
§ 2232b(g)(5)(A), regardless of whether that person himself carries out violent attacks. It is
impossible to provide support to ISIS—of any amount, or in any form—without intending to
influence the conduct of government, since influencing government conduct is ISIS’s raison
d’etre. Because the Elshinawy defendant “evidently knew ISIS’s purpose was to coerce and
retaliate against government conduct,” and because he “wholeheartedly supported [its] goals,”
       Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 17 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 17

his provision of material support to the organization proved “that [he] possessed the necessary
intent.” 781 F. App’x at 174.

        Mr. Hasson’s case is different. He has not provided support to, or even expressed
sympathy for, a group known to be in the business of “influenc[ing] or affect[ing] the conduct
of government by intimidation or coercion, or . . . retaliat[ing] against government conduct.”
Unlike in Elshinawy, therefore, the extent of Mr. Hasson’s own conduct is the only evidence
relevant to deciding whether he “demonstrated his intent to participate” in conduct calculated
to influence or affect government conduct. Hassan, 742 F.3d at 150. The evidence the
government cites is insufficient to establish “the requisite intent” in Mr. Hasson’s case. Id. at
148.

              4. The Court should decline to depart under the § 3A1.4 commentary.

       The government argues that if the terrorism enhancement does not apply, the Court
should depart upward based on application note four to § 3A1.4. That application note
provides:

       By the terms of the directive to the Commission in section 730 of the
       Antiterrorism and Effective Death Penalty Act of 1996, the adjustment provided
       by this guideline applies only to federal crimes of terrorism. However, there
       may be cases in which (A) the offense was calculated to influence or affect the
       conduct of government by intimidation or coercion, or to retaliate against
       government conduct but the offense involved, or was intended to promote, an
       offense other than one of the offenses specifically enumerated in 18 U.S.C. §
       2332b(g)(5)(B); or (B) the offense involved, or was intended to promote, one of
       the offenses specifically enumerated in 18 U.S.C. § 2332b(g)(5)(B), but the
       terrorist motive was to intimidate or coerce a civilian population, rather than to
       influence or affect the conduct of government by intimidation or coercion, or to
       retaliate against government conduct. In such cases an upward departure would
       be warranted, except that the sentence resulting from such a departure may not
       exceed the top of the guideline range that would have resulted if the adjustment
       under this guideline had been applied.

U.S.S.G. § 3A1.4 cmt. n.4. The departure contemplated by this application note is
inappropriate, for several reasons.
       Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 18 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 18

         First, the application note is invalid. Under the Sentencing Reform Act of 1984, the
Sentencing Commission is authorized to “promulgate Sentencing Guidelines” and “issue[]
commentary to the guideline provisions.” United States v. Muldrow, 844 F.3d 434, 437 (4th
Cir. 2016). “The Guidelines necessarily are structured at a level of generality that permits
their application to the many varied facts and circumstances presented in the sentencing
process.” United States v. Allen, 909 F.3d 671, 674 (4th Cir. 2018). The commentary,
therefore, is intended to “explain[] the guidelines and provide[] concrete guidance as to how
even unambiguous guidelines are to be applied in practice.” United States v. Hawley, 919 F.3d
252, 255 (4th Cir. 2019). Said differently, the commentary “puts flesh on the bones of the
Guidelines.” Allen, 909 F.3d 671, 674 (4th Cir. 2018). Commentary “is controlling . . . unless
it: [1] violates the Constitution or a federal statute; [2] is inconsistent with the Guidelines; or
[3] constitutes a plainly erroneous reading of the Guidelines.” Hawley, 919 F.3d at 256
(alterations in original); see also Muldrow, 844 F.3d at 439 (“If the commentary conflicts with
the Guidelines text, it cannot bind courts.”).

        Here, application note four is inconsistent with, and a plainly erroneous reading of,
§ 3A1.4. That guideline provides that the terrorism enhancement applies if the offense
involved, or was intended to promote, a “federal crime of terrorism,” defined as an offense
that both (1) “is calculated to influence or affect the conduct of government by intimidation or
coercion, or to retaliate against government conduct,” and (2) “is a violation of” certain
enumerated statutes. U.S.S.G. § 3A1.4(a). To qualify as a “federal crime of terrorism,”
therefore, an offense must satisfy two criteria: it must be calculated to influence government
conduct, and it must be found in an enumerated statute.

        Application note four reads this conjunctive definition out of the guideline. Under note
four, an upward departure is appropriate if an offense either (1) is calculated to influence
government conduct, or (2) violates an enumerated statute. Where a guideline requires the
government to satisfy two criteria, an application note necessarily conflicts with the guideline
if it permits the government to apply the enhancement based on satisfying only one of those
criteria. This is not a case where commentary is “put[ting] flesh on the bones” of a guideline
that is “necessarily . . . at a level of generality.” Allen, 909 F.3d at 674. Instead, application
note four simply rewrites the meaning of “federal crime of terrorism” by removing an essential
component of that term’s definition. The commentary more or less acknowledges as much,
indicating that even though Congress provided for the enhancement to “appl[y] only to federal
crimes of terrorism,” application note four extends the enhancement to offenses that do not
meet that term’s definition. Because “following the commentary would violate the dictates of
the relevant Guideline[],” this Court should decline to depart under application note four. Id.
        Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 19 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 19

        Second, even if application note four is valid as a general matter, it does not apply here.
Subpart (A) is inapplicable because, as explained above, the government has not carried its
burden of showing that Mr. Hasson’s hypothetical commission of (or attempt or conspiracy to
commit) a crime of terrorism was calculated to influence the conduct of government. And for
the same reasons that the government cannot show Mr. Hasson “intended to promote” a
violation of 18 U.S.C. § 351 (murder of members of Congress, Cabinet secretaries, etc.), it
also cannot show he “intended to promote” any of the other statutes it identifies in its
sentencing memorandum. 43         Mr. Hasson’s violent ideation was compensatory, not
adaptational, in nature. No one (neither Mr. Hasson nor any other person) actually committed,
attempted to commit, or conspired to commit a crime of terrorism, see Awan, 607 F.3d at 315;
Graham, 275 F.3d at 516; Jumaev, 2018 WL 3490886, at *6, and Mr. Hasson’s possession of
firearms was “simply too remote” from any actual crime of terrorism to satisfy § 3A1.4’s
“intended to promote” prong. Shehadeh, 2013 WL 6049001, at *2.

       Subpart (B) is inapplicable for similar reasons. The government has not shown that
Mr. Hasson intended to promote any offense enumerated in § 2232b(g)(5)(B). And because
he did not promote such an offense, any conclusion about his “terrorist motive” necessarily
constitutes speculation about why, hypothetically, he might have done something that neither
he nor anyone else ever did.

               5. Sentencing Mr. Hasson for terrorism conduct would violate basic
                  principles of fairness, due process, and other constitutional protections.
        Setting aside questions of the technical application of the guideline, the Court should
reject the proposed application of § 3A1.4 and the proposed 25-year prison sentence on
grounds of fundamental fairness. It would erode the most basic safeguards of our criminal
justice system to create a vehicle by which the Court can sentence a defendant for a completely
different crime than the one of which he has been convicted—and, in this case, a crime that
has not actually occurred. Yet that is exactly what the government proposes to do here. This
Court should reject the government’s proposal on due process grounds.

       The Supreme Court has repeatedly reaffirmed that the Due Process Clause guards
against practices and procedures that threaten to undermine the fundamental fairness of

43
   Dkt. No. 104, at 52 (citing 18 U.S.C. §§ 1111 (murder within the special maritime and territorial
jurisdiction of the United States), 1113 (attempted murder within the special maritime and
territorial jurisdiction of the United States), 1114 (murder or attempted murder of officers and
employees of the United States), and 371 (conspiracy to commit the foregoing crimes)).
       Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 20 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 20

criminal proceedings. The precise contours of due process are not rigid, but rather require “an
exercise of judgment upon the whole course of the proceedings (resulting in a conviction) in
order to ascertain whether they offend those canons of decency and fairness which express the
notions of justice” that are central to our society. Rochin v. California, 342 U.S. 165, 169
(1952). In determining whether a particular practice or procedure violates due process, the
reviewing court must be “duly mindful of reconciling the needs both of continuity and of
change in a progressive society.” Id. at 172.

        We respectfully submit that the government’s approach to prosecuting and sentencing
Mr. Hasson runs afoul of the basic notions of justice that are central to due process. The
government proposes to fundamentally alter the way our criminal process works. It suggests
that as long as a conviction is secured for any crime, the Court is free to sentence the defendant
for any imaginable offense, without the need to ever formally charge or prove a crime. In
effect, the government is asking the Court to do away with grand jury procedures, trial
proceedings, burdens of proof, confrontation rights, and a whole host of other constitutional
guarantees designed to protect the rights of criminal defendants and safeguard the fairness of
our system. Essentially, the government is proposing to jump right to sentencing for a crime
that has never been charged or tried.

       On top of all of this, the government claims that it is entitled to proceed on the basis of
a defendant’s words and ideas, without the need to prove any criminal conduct. In effect, the
government is inviting the Court to mete out punishment for offensive and distasteful thinking.
We do not live in a society that puts people in prison for thoughts, ideas, or beliefs—no matter
how heinous. We do not live in a society with morality police.

        The Supreme Court expressly recognized the dangers of diluting the procedural
safeguards when it held that the requirement of proof beyond a reasonable doubt was inherent
in the Due Process Clause even though it is not expressly enumerated. See In re Winship, 397
U.S. 358 (1970). Precisely the same inherent interests are at stake today, as the government
attempts to circumvent the standard of proof beyond a reasonable doubt by shoving what
should be a separate criminal case into the rubric of a sentencing proceeding, where the
standard of proof (along with other procedural protections) is much, much lower. This bizarre
and unprecedented maneuver is plainly at odds with the Supreme Court’s guidance in Winship,
which stated:
        Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 21 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 21

       It is critical that the moral force of the criminal law not be diluted by a standard
       of proof that leaves people in doubt whether innocent men are being condemned.
       It is also important in our free society that every individual going about his
       ordinary affairs have confidence that his government cannot adjudge him guilty
       of a criminal offense without convincing a proper factfinder of his guilt with
       utmost certainty.

Id. at 354.

       The Supreme Court has expressed equal concern with preserving the actual fairness and
the perception of fairness of the criminal justice system. See id. The practice in question here
undercuts both. The Court should reject it.

        We know of no other case as extreme and egregious as this one. However, in less
severe contexts, at least some courts have recognized that “when a sentencing factor has an
extremely disproportionate impact on the sentence relative to the offense of conviction, due
process requires that the government prove the facts underlying the enhancement by clear and
convincing evidence.” United States v. Staten, 466 F.3d 708, 719 (9th Cir. 2006). Mandating
a clear-and-convincing standard of proof prevents the government from too easily imposing “a
severe sentencing enhancement . . . on the basis of uncharged or acquitted conduct.” United
States v. Treadwell, 593 F.3d 990, 1000 (9th Cir. 2010). It also “ensure[s] that legislatures
cannot evade the constitutionally required standard of proof by reclassifying an element of a
crime as a sentencing factor, thereby depriving a defendant of important criminal procedural
protections.” Id. Here, applying the 12-level terrorism enhancement would increase Mr.
Hasson’s Guidelines range from 41-51 months (assuming the PSR’s calculations are otherwise
correct) to 262-327 months’ imprisonment (total offense level 34 and CHC VI). The effect
would be, as it often is in § 3A1.4 cases, to “thr[o]w the guidelines into outer space.” United
States v. Queen, 738 F. App’x 794, 795 (4th Cir. 2018) (unpublished). Accordingly, the
government should be required at minimum to prove the application of the terrorism
enhancement by clear and convincing evidence—which it certainly cannot do.

       We acknowledge the Fourth Circuit has held that, once United States v. Booker, 543
U.S. 220 (2005), rendered the Guidelines advisory, enhancements need only be proven by a
preponderance of the evidence, even if they amount to “the tail wagging the dog.” United
States v. Grubbs, 585 F.3d 793, 801-03 (4th Cir. 2009). But we believe this holding is
mistaken, at least as applied to this extreme and unusual case. The Supreme Court’s opinion
in Booker “does not discuss the role that standards of proof play in criminal sentencing, nor
does it discuss at all the due process concerns that such standards are intended to satisfy.”
       Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 22 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 22

Staten, 466 F.3d at 718. Thus Booker does not dictate that a preponderance standard is
sufficient to support enhancements, like § 3A1.4, that produce a “dramatic” effect on a
defendant’s Guidelines range. Elshinawy, 781 F. App’x at 173.

        We object to use of the preponderance standard here to prove the terrorism
enhancement. We further object, on grounds of due process, to the consideration of any
allegations of terrorism-related conduct in sentencing Mr. Hasson. Due process requires that
the Court sentence Mr. Hasson only on the basis of the offenses he actually committed, without
factoring in uncharged, unproven allegations of additional criminal intentions.

              6. Even if the Court concludes the terrorism enhancement applies, it
                 should depart down to CHC I.
          Even if the Court applies the terrorism enhancement (which we strongly urge it not
to), thereby placing Mr. Hasson in CHC VI, it should nevertheless depart downward to CHC
I. The Guidelines expressly provide that “a downward departure may be warranted” where, as
here, “reliable information indicates that the defendant’s criminal history category
substantially over-represents the seriousness of the defendant’s criminal history or the
likelihood that the defendant will commit other crimes.” U.S.S.G. § 4A1.3(b). Section
3A1.4’s automatic bump to CHC VI is unsupported by any empirical data or persuasive
rationale. More important, it is inappropriate in Mr. Hasson’s case, as it drastically overstates
his criminal history and future dangerousness. A downward departure to CHC I, the category
in which Mr. Hasson would fall absent the terrorism enhancement, see PSR ¶¶ 35-37, is
therefore warranted.

        Congress established the Sentencing Commission “to formulate and constantly refine
national sentencing standards.” Kimbrough v. United States, 552 U.S. 85, 108 (2007). It
assigned this role to the Commission because that body “has the capacity courts lack to base
its determinations on empirical data and national experience, guided by a professional staff
with appropriate expertise.” Id. at 109. “In the main, the Commission developed Guidelines
sentences using an empirical approach based on data about past sentencing practices.” Id. at
96. But in a handful of cases, particular guidelines have resulted not from the Commission’s
usual technocratic approach, but rather from congressional “directive[s]” to write the
Guidelines a certain way. Id. at 99. In such cases, where a guideline “do[es] not exemplify
the Commission’s exercise of its characteristic institutional role,” that guideline may “fail[]
properly to reflect § 3553(a) considerations even in a mine-run case.” Id. at 109.
       Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 23 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 23

       Several courts have concluded § 3A1.4 is such a guideline. See United States v. Nayyar,
No. 09-cr-1037-RWS, 2013 WL 2436564, at *8 (S.D.N.Y. June 5, 2013) (“[The terrorism
enhancement] is the result of a congressional directive to the Sentencing Commission, rather
than an organic outgrowth of the Commission’s own empirical studies.” (citing U.S.S.G. App.
C, Amend. 526)). Although the guideline does not say, presumably Congress believed an
automatic CHC VI was appropriate because terrorism defendants are more likely to recidivate.
But such “assumptions about recidivism” are “unsubstantiated,” and “[n]othing in the history
of U.S.S.G. section 3A1.4 would indicate that any reliable data was used to determine if a
person convicted of a material support offense is more likely to be a recidivist.” United States
v. Alhaggagi, 372 F. Supp. 3d 1005, 1014 (N.D. Cal. 2019); see also Jumaev, 2018 WL
3490886, at *10 (“[The terrorism enhancement] is not backed by any empirical evidence.”).
Indeed, “while the question of recidivism after terrorism-related detention is empirically
fraught, the very limited data suggests that individuals convicted of terrorism offenses do not
recidivate at higher rates than those convicted of other crimes.” Alhaggagi, 372 F. Supp. 3d
at 1015 (emphasis in original); see also id. at 1014 (“The guidelines are not based on any
empirical research. There has been no study to determine how much time a terrorist should
have.”).

       Congress may also have provided for an automatic CHC VI because terrorism is a
serious crime. But that fact is irrelevant to determining an appropriate criminal history. As
Judge Breyer has explained:

       [T] he terrorism enhancement both increases a terror defendant’s offense level,
       and increases his or her criminal history category to the highest possible number
       (VI). The argument for doing so is presumably that terrorism is an extremely
       serious crime. Of course it is. But it is the offense level that reflects the
       seriousness of a charged offense.

       A defendant’s criminal history category reflects something different. Criminal
       history evaluates the need to increase the offender’s sentence incrementally to
       deter him from further criminal activity. If terrorism sentences are too low, the
       Sentencing Commission can recommend increasing the offense level for those
       crimes. But automatically increasing a defendant’s criminal history to reflect
       the seriousness of the charged offense is inappropriate, as it does not reflect—
       unlike every other offense—the seriousness of the defendant’s previous criminal
       convictions
       Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 24 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 24

Id. at 1013-14 (citations omitted) (emphasis in original). Other judges have described the
enhancement as being premised on a “fiction”:

       The automatic assignment of a defendant to a Criminal History Category VI is
       not only too blunt an instrument to have genuine analytical value, it is
       fundamentally at odds with the design of the Guidelines. It can, as it does in
       this case, import a fiction into the calculus. It would impute to a defendant who
       has had no criminal history a fictional history of the highest level of seriousness.

Jumaev, 2018 WL 3490886, at *9 (quoting United States v. Mehanna, No. 1:09-cr-10017-GAO
(D. Mass. Apr. 12, 2012)). Simply put, increasing a defendant’s CHC based on his offense
conduct is illogical and inconsistent with the overall scheme established by the Guidelines.
See id. at *5 (“The Terrorism Enhancement, when applied, takes a wrecking ball to the initial
Guidelines range.”).

       Given the lack of empirical basis or theoretical justification for § 3A1.4, courts that
apply the enhancement frequently depart down from CHC VI to CHC I when sentencing
defendants with little to no criminal history. See Alhaggagi, 372 F. Supp. 3d at 1017; Jumaev,
2018 WL 3490886, at *9 (finding enhancement does not apply but noting that if it did, court
“would depart under § 4A1.3 to lower him back down to Criminal History Category I”);
Nayyar, 2013 WL 2436564, at *8-9; United States v. Benkahla, 501 F. Supp. 2d 748, 759 (E.D.
Va. 2007); United States v. Aref, No. 04-CR-402, 2007 WL 804814, at *3 (N.D.N.Y. Mar. 14,
2007); United States v. Garey, 383 F. Supp. 2d 1374, 1379-80 (M.D. Ga. 2005) (departing
down to CHC III, defendant’s original category); United States v. Sihai Cheng, No. 13-cr-
10332-PBS, 2016 WL 413077, at *5 (D. Mass. Feb. 1, 2016) (“Even if § 3A1.4 applied, I
would have downwardly departed or varied.”).

       This Court should do the same. The PSR concluded, and the government does not
dispute, that Mr. Hasson has no juvenile adjudications or adult criminal convictions. PSR
¶¶ 35-36. Absent the terrorism enhancement, he would therefore fall in CHC I. PSR ¶ 37. As
a result, CHC VI undoubtedly over-represents “the seriousness of [Mr. Hasson’s] criminal
history.” § 4A1.3(b)(1).

       As for “the likelihood that [Mr. Hasson] will commit other crimes,” id., the guideline
specifies five types of information courts should consider when assessing this question, all of
which require either a formal adjudication of some kind or, at the very least, “[p]rior similar
adult criminal conduct not resulting in a criminal conviction.” See U.S.S.G. § 4A1.3(a)(2).
Courts should disregard other sources of information. See Hawley, 919 F.3d at 256 (“Under
          Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 25 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 25

the expressio unius canon, expressing one item of an associated group or series excludes
another left unmentioned.”); United States v. McClam, 417 F. App’x 281, 283 (4th Cir. 2011)
(unpublished) (affirming upward departure because “district court found, by a preponderance
of the evidence,” that defendant had engaged in “prior similar adult criminal conduct”).

       Mr. Hasson has never been adjudicated guilty of criminal conduct, and the
government’s sentencing memorandum does not contend he ever actually committed “prior
similar adult criminal conduct,” such as committing, attempting to commit, or conspiring to
commit a crime of terrorism. 44 A downward departure to CHC I is appropriate.

             B.      The Enhancement for Use of a Firearm in Connection with Another
                     Felony Does Not Apply.
       The government asks the Court to apply U.S.S.G. § 2K2.1(b)(6)(B), which calls for a
four-level enhancement if the defendant “used or possessed any firearm or ammunition in
connection with another felony offense; or possessed or transferred any firearm or ammunition
with knowledge, intent, or reason to believe that it would be used or possessed in connection
with another felony offense.” The government points to two supposed felonies to justify its
request. Neither justifies the enhancement.

        First, the government claims Mr. Hasson made false statements on ATF forms in 2016
and 2017. 45 Even assuming Mr. Hasson in fact committed violations of the false-statement
statutes, he did not possess any firearms “in connection with” those violations. A “firearm is
possessed ‘in connection with’ another offense if the firearm facilitated, or had the potential
of facilitating the other offense.” United States v. Jenkins, 566 F.3d 160, 162 (4th Cir. 2009).

44
   Nor could it. “The mere intent to violate a federal criminal statute is not punishable as an
attempt unless it is also accompanied by significant conduct.” United States v. Engle, 676 F.3d
405, 419 (4th Cir. 2012). To establish an attempt, therefore, the government “must prove
beyond a reasonable doubt, that (1) [a defendant] had culpable intent to commit the crime and
(2) he took a substantial step towards completion of the crime that strongly corroborates that
intent.” Id. at 419-20. A substantial step “is more than mere preparation but less . . . than
completion of the crime.” Id. at 423 (ellipsis in original). Mr. Hasson’s actions amount, at
most, to “mere preparation” to commit an offense—not the something “more” required to
prove an attempt. As for conspiracy, the government can obtain a conviction only if it proves
“an agreement between two or more people” to commit a crime. United States v. Camara, 908
F.3d 41, 46 (4th Cir. 2018) (emphasis added). But there is no evidence Mr. Hasson joined
such an agreement with anyone else.
45
     Dkt. No. 104, at 48.
          Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 26 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 26

“This requirement is satisfied if the firearm had some purpose or effect with respect to the
other offense, including if the firearm was present for protection or to embolden the actor.”
United States v. McKenzie-Gude, 671 F.3d 452, 464 (4th Cir. 2011).

        Mr. Hasson’s possession of firearms did not “facilitate, or ha[ve] the potential of
facilitating,” any supposed false-statement violations. Jenkins, 566 F.3d at 162. Possessing
firearms in no way made it easier for Mr. Hasson to make false statements on ATF forms. It
is not clear that Mr. Hasson even had any firearms with him when he allegedly made the false
statements in question, but to the extent he did, they certainly were not “present for protection
or to embolden [Mr. Hasson].” McKenzie-Gude, 671 F.3d at 464. Rather, they would have
been there “due to mere accident or coincidence,” which is insufficient to trigger the
enhancement. Jenkins, 566 F.3d at 163.

       Second, the government asserts Mr. Hasson possessed firearms “with ‘intent’ that they
would be ‘used or possessed in connection with’ the murder of civilians.” 46 Under
§ 2K2.1(b)(6)(B)’s “possess with intent” prong, a defendant “need not actually commit [a]
crime,” but “the government must produce sufficient evidence that he intended to ‘use or
possess’ firearms ‘in connection with’ a specifically contemplated felony.” United States v.
Jimison, 493 F.3d 1148, 1149 (9th Cir. 2007). As the Ninth Circuit has explained:

          The plan to commit the felony need not be fully developed. Thus if a defendant
          acquires a gun intending to use it in a bank robbery, he need not have cased the
          location or even identified a specific bank that he plans to rob. But he must
          have formed a firm intent to use the gun for a felonious purpose.

Id. If the government’s evidence “lacks sufficient specificity to establish that he formed a firm
intent” to commit another felony, the enhancement does not apply. Id. at 1150.

        Here, the government has not carried its burden of showing Mr. Hasson had a “firm
intent” to commit “a specifically contemplated felony.” See United States v. Blount, 337 F.3d
404, 411 (4th Cir. 2003) (“The Government bears the burden of proving that the defendant
possessed a firearm ‘in connection with another felony offense.’”). The government’s
evidence—consisting mostly of internet search history, deleted emails, and rambling text
messages—establishes, at most, that Mr. Hasson thought about committing other crimes, or
researched how he might commit them. But it does not demonstrate that Mr. Hasson ever
identified the “specifically contemplated felony” that he hoped to commit, e.g., 18 U.S.C.

46
     Id. at 48-49.
          Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 27 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 27

§§ 351 (murder of Supreme Court Justices, members of Congress, and other high-ranking
officials), 1111 (murder within the special maritime and territorial jurisdiction of the United
States), 371 (conspiracy to commit another crime), etc. Much less does the evidence prove
that Mr. Hasson had a “firm intent” to commit whatever crime he supposedly had planned.
Indeed, Dr. Hart dismissed as unfounded “the government’s theory that Mr. Hasson intends
(or intended) to commit acts dangerous to human life,” and concluded “[t]here [wa]s no
plausible scenario whereby Mr. Hasson engages in violence that might threaten public safety
or public order.” 47

          The “in connection with” enhancement does not apply.

              C.     The Abuse of Trust Enhancement Does Not Apply.

        The government requests a two-level enhancement under U.S.S.G. § 3B1.3, which
applies if “the defendant abused a position of public or private trust, or used a special skill, in
a manner that significantly facilitated the commission or concealment of the offense.” 48 The
guideline commentary defines “public or private trust” as “a position of public or private trust
characterized by professional or managerial discretion (i.e., substantial discretionary judgment
that is ordinarily given considerable deference),” and it instructs that “[p]ersons holding such
positions ordinarily are subject to significantly less supervision than employees whose
responsibilities are primarily non-discretionary in nature.” § 3B1.3 cmt. n.1. The commentary
makes clear that the enhancement does not apply unless the defendant’s discretion or
professional expertise played a substantial role in the offense:

          For this adjustment to apply, the position of public or private trust must have
          contributed in some significant way to facilitating the commission or
          concealment of the offense (e.g., by making the detection of the offense or the
          defendant's responsibility for the offense more difficult). This adjustment, for
          example, applies in the case of an embezzlement of a client’s funds by an
          attorney serving as a guardian, a bank executive’s fraudulent loan scheme, or
          the criminal sexual abuse of a patient by a physician under the guise of an
          examination.

Id. Applying the plain language of this guideline, the Fourth Circuit has held “[t]here must be
a trust relationship between the defendant and his victim for the enhancement to apply.”

47
     Dkt. No. 100-6, at 4, 12.
48
     Dkt. No. 104, at 53-54.
           Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 28 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 28

United States v. Caplinger, 339 F.3d 226, 236 (4th Cir. 2003). And it has concluded that
“§ 3B1.3’s critical term—‘position of public or private trust’—is a term of art, appropriating
some of the aspects of the legal concept of a trustee or fiduciary.” Id. at 237.

       Here, the government contends the enhancement applies because Mr. Hasson took
Tramadol while at work and may have used his Coast Guard identification to establish Virginia
residence on ATF forms. 49 These facts are inadequate to carry the government’s burden. The
government has not alleged that, in his role as a Coast Guard officer, Mr. Hasson possessed
“professional or managerial discretion” that “is ordinarily given considerable deference,” or
that he was “subject to significantly less supervision than employees whose responsibilities
are primarily non-discretionary in nature.” Indeed, the government offers no description at all
of Mr. Hasson’s job responsibilities or what competencies he needed to fulfill those
responsibilities. And even assuming Mr. Hasson’s position entailed “substantial discretionary
judgment,” the government has not shown how that judgment “contributed in some significant
way to facilitating the commission or concealment of the offense.” No professional discretion
inherent in Mr. Hasson’s Coast Guard duties played any role in his commission of the offense.

       Nor has the government explained what “trust relationship” existed between “[Mr.
Hasson] and his victim”—or even identified who the purported “victim” of his possession
offenses was. Caplinger, 339 F.3d at 236; cf. United States v. Ritsema, 31 F.3d 559, 566 (7th
Cir. 1994) (“Possession of unregistered silencers is a victimless crime.”). And, whoever that
victim might be, the government has not even tried to show that he or she enjoyed a “trustee
or fiduciary” relationship with Mr. Hasson. Id. at 237.

       At bottom, the government appears to argue the enhancement should apply because Mr.
Hasson “spent at least as much time at Coast Guard Headquarters researching his intended
criminal activity as he did actually working.” 50 But § 3B1.1 is not designed to punish people
who slack off at work; it is reserved for defendants who exploit a fiduciary-type relationship
or special work-related “professional or managerial discretion” to commit a crime. The
government has failed to show Mr. Hasson falls in this category.

                  D.   The Catchall Departure Provision at U.S.S.G. § 5K2.0 Does Not Apply.

       Finally, the government argues that if the § 3A1.4 terrorism enhancement does not
apply, the Court should depart upward under U.S.S.G. § 5K2.0(a)(1)(A), which applies when

49
     Dkt. No. 104, at 53-54.
50
     Id. at 54.
            Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 29 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 29

“the court finds, pursuant to 18 U.S.C. § 3553(b)(1), that there exists an aggravating or
mitigating circumstance.” That statute permits for departures if “the court finds that there
exists an aggravating or mitigating circumstance of a kind, or to a degree, not adequately taken
into consideration by the Sentencing Commission in formulating the guidelines that should
result in a sentence different from that described.” § 3553(b)(1). The government asserts a
§ 5K2.0 departure is appropriate “because of [Mr. Hasson’s] intent and preparation to commit
acts of domestic terrorism.” 51

        By its terms, § 5K2.0 is inapplicable. That guideline applies only if the Sentencing
Commission has “not adequately taken into consideration” the circumstances supposedly
justifying a departure. But as evidenced by its promulgation of § 3A1.4, the Commission has
taken very seriously the need to provide sufficiently severe sentences in terrorism cases. The
government does not explain how the Commission’s consideration of this issue was
inadequate. A § 5K2.0 departure is inappropriate.

      IV.     The Government’s Requested Sentence Exceeds the Statutory Maximum.

        In a final illustration of how excessive the government’s sentencing request is, we note
that it exceeds the statutory maximum. The government seeks a 25-year sentence. Mr.
Hasson’s National Firearms Act offenses, however, cannot support more than a combined total
of ten years in prison. Because the statutory maxima for Mr. Hasson’s other offenses are ten
years and one year, respectively, see 18 U.S.C. §§ 922(g)(3), 924(a)(2); 21 U.S.C. § 844(a),
Mr. Hasson’s sentence may not exceed 21 years’ imprisonment.

       “The National Firearms Act creates 12 separate firearms offenses,” found at 26 U.S.C.
§ 5861(a) through § 5861(l). United States v. Santiesteban, 825 F.3d 779, 781 (4th Cir. 1987).
A defendant can be convicted on two counts charging violations of different subsections of
§ 5861, but depending on the circumstances, “the imposition of consecutive maximum
sentences after conviction for both [offenses] constitutes an unlawful pyramiding of
punishment for a single transaction.” United States v. Kaplan, 588 F.2d 71, 74 (4th Cir. 1978).
Consecutive sentences are forbidden if the two § 5861 offenses are “part of a single act” or if
one is “incidental to” the other. Santiesteban, 825 F.2d at 782. In either of those conditions
is present, a defendant “convicted of [two offenses] under the Act may not receive a total
sentence exceeding the maximum sentence provided for one violation (I. e., ten years).”
Kaplan, 588 F.2d at 75.


51
     Id.
        Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 30 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 30



        The Fourth Circuit has held that possessing and manufacturing the same firearm, though
charged in separate counts of an indictment, constitute a single violation of the NFA,
punishable by a maximum of ten years. Id. And although it appears the Fourth Circuit has not
addressed the issue, two courts of appeals have also held that possession of an unregistered
firearm, under § 5861(d), and possession of the same firearm unidentified by serial number,
under § 5861(i)—the two NFA charges to which Mr. Hasson pled guilty—are a single offense,
for which a court may not impose more than ten years’ imprisonment. Rollins v. United States,
543 F.2d 574, 575 (5th Cir. 1976) (per curiam); United States v. Edick, 603 F.2d 772, 773-75
(9th Cir. 1979). This rule makes sense. As the Fifth Circuit explained in a materially identical
context: “[B]ecause it was unlawful to possess a weapon with an obliterated serial number, s
5861(h), it is impossible to register it. Therefore, possession of a firearm with an obliterated
serial number necessarily entails possession of an unregistered firearm, s 5861(d), and the two
fall within the ‘single act’ rationale.” United States v. McDaniel, 550 F.2d 214, 219 (5th Cir.
1977). Consistent with this reasoning, Mr. Hasson’s combined sentence on the two NFA
counts, for possessing an unregistered silencer and possessing a silencer without a serial
number, cannot exceed ten years.

   V.      Potential Additional Witness Testimony

    We previously disclosed the testimony of one witness, Dr. Stephen Hart. If the Court deems
it necessary, we will also make available a staff investigator from the Office of the Federal Public
Defender to authenticate the exhibits, internet history, and location data referenced in and attached
to this filing. In addition, Mr. Hasson may elect to testify and/or allocute in response to the
government’s allegations that he was planning an act of terrorism.
         Case 8:19-cr-00096-GJH Document 107 Filed 01/24/20 Page 31 of 31



The Hon. George J. Hazel
United States v. Christopher Paul Hasson, Crim. No. GJH-19-0096
January 24, 2020
Page 31



   VI.     Conclusion

        For the reasons set forth herein and in our initial sentencing memo, we respectfully submit
that the Court should impose a sentence of time-served, together with three years of supervised
release.



                                             Respectfully submitted,

                                                          /s/

                                             Elizabeth G. Oyer
                                             Cullen Macbeth

EGO:sdf
cc: Thomas Windom, AUSA (via ECF)
    Jennifer Sykes, AUSA (via ECF)
